DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3, 4, 6, 7, 8, 10, 11, 13 and 14 as amended and new claim 15 are pending. 
Claims 8, 10, 11, 13 and 14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected group of inventions. Applicant timely traversed the restriction requirement in the reply filed on 12/01/2020.
Claims 1, 3, 4, 6 and 7 as amended and new claim 15 as filed on 3/15/2021 are under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 3/15/202 with respect to the claims 1, 3, 4, 6, 7 and 15 as amended on 3/15/2021 have been fully considered and are persuasive. 
Deposit requirement has been met in papers filed on 3/15/2021 and 1/16/2019. 
The rejection of claims under 35 U.S.C. 101 has been withdrawn in view of Applicants’ arguments that a composite probiotic bacteria preparation as claimed including 4 specific strains at specific effective amounts provide for superior, synergistic and/or unexpected effects in treating irritable bowel syndrome and upper respiratory infection.
 The rejection of claims under 35 U.S.C. 103 as being unpatentable over US 9,084,434 (Hodal et al) has been withdrawn in view of Applicants’ arguments that the 
Thus, claims 1, 3, 4, 6 and 7 as amended and new claim 15 as filed on 3/15/2021 are free from prior art and allowed.

Claims 1, 3, 4, 6, 7 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 10, 11, 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 23, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653